IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RONNIE L. HENLEY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-1787

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 27, 2015.

An appeal from an order of the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Ronnie L. Henley, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant filed a notice of appeal, pursuant to Florida Rule of Appellate

Procedure 9.420(a)(2)(A), on April 10, 2015, seeking review of an order denying

post-conviction relief that had been filed with the clerk of the lower tribunal on

March 6, 2015, and served March 11, 2015. The time to appeal runs from the date

of rendition of the order to be reviewed, Fla. R. App. P. 9.110(b); Fla. R. App. p.
9.141(b)(1), which is the date the order is filed with the clerk, Fla. R. App. P.

9.020(i). Accordingly, appellant’s notice of appeal was not filed within 30 days of

rendition of the order denying post-conviction relief and it failed to timely invoke

the Court’s jurisdiction. DISMISSED.

BENTON, CLARK, and MAKAR, JJ., CONCUR.




                                         2